ORDER
Per Curiam:
Mr. Johnson was convicted and sentenced to ten years in the Department of Corrections for second-degree assault, six months in the county jail for misdemeanor trespass, and one year each for violation of the protection order and assault in the third degree. Mr. Johnson appeals the sentence, alleging that he was sentenced outside of the applicable range of punishment because the trial court failed to make the required statutory findings in violation of sections 558.016 and 558.021. We affirm in accordance with Rule 80.25(b).